DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 11, 20, 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhinong et al. US (2019/0007121) in view of He et al. US (2019/0150003), and further in view of Pan et al. WO (2018/129300). 

Regarding Claim 1, Zhinong discloses a method of wireless communication, comprising: detecting, at a user equipment (UE) (see Fig. 1 i.e., UE 10), an antenna array change condition; (see Fig. 2 i.e., steps 203-205 & Para’s [0019] i.e., Thus, the currently activated antenna array configuration may be continuously monitored, and if a degradation is determined (i.e., “antenna array change condition”), the selection process is triggered, [0020-0021] i.e., The figures of merit may be determined by the terminal and may be communicated between the terminal and the base station such that either the terminal or the base station may trigger the selection process & [0042] i.e., In case in step 203 is determined that the transmission quality has degraded (i.e., “antenna array change condition”), the method 200 is continued in step 205. In step 205 is determined if a trigger event for starting a selection process for selecting an antenna array configuration has occurred. The trigger event evaluated in step 205 may comprise for example the degradation of the figure of merit determined in step 203, a comparison of the current figure of merit with a predetermined threshold value (i.e., “antenna array change condition”)…For example the selection process for selecting an antenna array configuration may be triggered if the current figure of merit is below a certain predefined threshold value (i.e., “antenna array change condition”))

transmitting, from the UE (see Fig. 1 i.e., UE 10), a request for an antenna array configuration in response to the detecting; (see Para’s [0037] i.e., the plurality of different antenna array configurations may comprise a first antenna array configuration 32 and a second antenna array configuration 33 included in the terminal & [0042-0043] i.e., Additionally or as an alternative, the terminal 30 may request the base station to enable a change the current antenna array configuration)

and receiving, from a base station (see Fig. 1, base station 20), an indication of an antenna array configuration for the UE, (see Para [0043] i.e., the base station may decide or propose to change to one of the antenna configurations and reports (i.e., “indication”) this to the terminal 30).
While Zhinong discloses transmitting a request for a changed antenna array configuration in response to detecting an antenna array change condition (see Para’s [0042-0043]) Zhinong does not disclose performing beam training for the antenna array configuration. However the claim feature would be rendered obvious in view of He et al. US (2019/0150003).

He discloses performing beam training for a changed antenna array configuration (see Fig. 10B & Para’s [0008-0009] i.e., new configuration for the one or more antennas based on performance level change, [0033] i.e., updating the phased array antenna configuration, [0060-0061] i.e., During beamforming training, a sequence of training symbols/frames using a sector sweep (beam sweep over different directions) provides the necessary signals to allow each device to determine appropriate antenna system settings for both transmission and reception. After the successful completion of beamforming training, a communication (e.g., millimeter-wave) may be established, [0083], [0092] i.e., changes in the UE 110 environment will trigger a change in the antenna configuration (i.e., re-configured “antenna array configuration”), [0094] i.e., Changes in the UE’s 110 environment may therefore result in or trigger a change of the phased array antenna configuration (or re-configuration), [0100] i.e., The UE 110 will use all available beam (covering all intended directions) to receive the training beams and report the received training beams ID of the beams having the strongest signal back to gNB 202…Upon receipt of the training beams, the UE 110 will report the training beam having the best quality (strongest signal)…After the UE 110 reports the best quality beams back to the gNB 202, the gNB 202 may begin to transmit using the best quality beams when sending signals to UE 110, and the UE 110 may begin to receive using the corresponding beam (i.e., “beam training”) & [0107] i.e., Based on the determined environment, the UE 110 selects and configures a pattern of the phased array antennas at 1012 (i.e., re-configured “antenna array configuration”). Subsequently, a sequence of training beams is received from the gNB 202 on the selected phased array antennas (i.e., re-configured “antenna array configuration”) and the training beams with the strongest signal are reported back to the gNB 202 at 1014 (i.e., “beam training”))

in response to detecting, at a user equipment (UE), an antenna array change condition (see Fig. 10B, step 1010 i.e., Determine environment of UE based on sensor information (i.e., determined environment triggers an “antenna array change condition”) & Para’s [00008-0009] i.e., performance level change may trigger an “antenna array change condition”, [0083], [0092] i.e., changes in the UE 110 environment will trigger a change in the antenna configuration (i.e., re-configured “antenna array configuration”), [0094] i.e., Changes in the UE’s 110 environment may therefore result in or trigger a change of the phased array antenna configuration (or re-configuration), [0100], & [0107] i.e., Based on the determined environment, the UE 110 selects and configures a pattern of the phased array antennas at 1012 (i.e., re-configured “antenna array configuration”). Subsequently, a sequence of training beams is received from the gNB 202 on the selected phased array antennas (i.e., re-configured “antenna array configuration”) and the training beams with the strongest signal are reported back to the gNB 202 at 1014 (i.e., “beam training”). In one embodiment, the information provided by the sensors identifies which of the phased array antennas on the UE 110 are blocked such that the performance level (e.g., signal quality) falls below a threshold)

(He suggests during beamforming training, a sequence of training/symbols frames using a sector sweep (beam sweep over different directions) provides the necessary signals to allow each device to determine appropriate antenna system settings for both transmission and reception (see Para [0060]) and for selecting beams having the best signal quality for sending and receiving signals between the UE and the base station via the antenna array configuration (see Para’s [0100] & [0107]).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the changed antenna array configuration requested by the UE as disclosed in the teachings of Zhinong to perform beam training for the changed or re-configured antenna array configuration as disclosed in the teachings of He because the motivation lies in He that beamforming training allows each device to determine appropriate antenna system settings for both transmission and reception and for selecting beams having the best signal quality for sending and receiving signals between the UE and the base station via the changed or re-configured antenna array configuration. 

While the combination of Zhinong in view of He discloses the UE transmitting a request for an antenna array configuration (Zhinong, see Para [0043] i.e., the terminal 30 may request the base station to enable a change the current antenna array configuration), the combination of Zhinong in view of He does not disclose the UE transmitting a request for beam training. However the claim feature would be rendered obvious in view of Pan et al. WO (2018/129300).

Pan discloses the UE transmitting a request for beam training for an antenna array configuration (see Fig. 2 & Para’s [0087-0089] i.e., Multi-antenna transmission and beamforming may be implemented, [0090-0091] i.e., antenna model for a TRP and/or a WTRU, [0093] i.e., A large-scale antenna array may be used to achieve high beamforming gain, [0096] i.e., CSI-RS transmitted on one or more antenna ports for beam sweeping (i.e., “beam training”) [0102] i.e., A WTRU-initiated beam recovery request (i.e., “request for beam training”) may be related to beam sweeping. A beam sweeping request (i.e., “request for beam training”) may be sent when beam switching may not be immediately available or performed. A WTRU may initiate beam sweeping before beam switching, [0108-0110], [0116] i.e., For example, a good beam pair obtained from DL beam sweeping may also be used in UL e.g., when a Tx/Rx beam (i.e., changed or re-configured “antenna array configuration”) correspondence holds at both a TRP and a WTRU, [0117-0118] i.e., A beam recovery request such as a beam switching request or a beam sweeping request may be triggered by one or more conditions (e.g., measurements or statistics about a current beam or a beam pair link). These conditions may indicate a beam failure and prompt a WTRU to determine, initiate, and/or transmit a beam recovery request signal, [0140-0144] i.e., A WTRU may send a request for beam sweeping (i.e., “request for beam training”), [0125] i.e., WTRU-initiated beam recovery (e.g., beam switching and/or beam sweeping) may be case dependent. A WTRU may identify and/or indicate a candidate beam or beam pair link (e.g., an alternative beam or beam pair link) for a TRP and/or WTRU to switch to (i.e., changed or re-configured “antenna array configuration”), [0128-0129] i.e., A beam pair link set may be re-established and/or updated (i.e., changed or re-configured “antenna array configuration”) & [0216])

in response to detecting an antenna array change condition (see Para’s [0106] i.e., Beam switching may be performed in a variety of cases for DL and UL transmission (i.e., Beam switching changes the antenna array configuration). For example, in a DL transmission scenario, a WTRU may not decode a DL signal successfully when one or more current beams (e.g., all current beams) are no longer good (e.g., quality of the beams are below a threshold) (i.e., “antenna array change condition”). The degradation of the beam quality may be due to WTRU movement, blockage, and rotation, etc., [0117] i.e., beam switching may be triggered (i.e., “antenna array change condition”)…The triggering may be based on one or more measurements or statistics associated with one or more beam pair links. The triggering may be based on other conditions described herein (e.g., all serving beams failed) (i.e., “antenna array change condition”), [0118] i.e., beam failure which prompts the WTRU to transmit a beam recovery request signal (i.e., “antenna array change condition”)) 

Pan suggests beam switching is performed for obtaining a good beam pair link from beam sweeping for achieving beam recovery (see Para’s [0116-0118] i.e., new beam pair links that satisfy certain beam quality requirements (e.g., beam quality is above a threshold) , [0125] i.e., candidate beam pair link for a TRP and/or WTRU to switch to, [0128-0129] i.e., A beam pair link set may be re-established and/or updated (i.e., changed or re-configured “antenna array configuration”))

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the request for the antenna array configuration transmitted by the UE as disclosed in Zhinong in view of He to be a request for beam training for the antenna array configuration based on the teachings of Pan who discloses a UE transmitting a request for beam training for an antenna array configuration because the motivation lies in Pan  that beam switching is performed for obtaining a good beam pair link from beam sweeping for achieving efficient beam recovery from beam pair link failure. 

Regarding Claim 6, the combination of Zhinong in view of He, and further in view of Pan discloses the method of claim 1, wherein the request for beam training includes a request to change an active antenna array configuration of the UE to a requested antenna array configuration, (Zhinong, see Para [0043] i.e., Additionally or as an alternative, the terminal 30 may request the base station to enable a change the current antenna array configuration).


Regarding Claim 11, the combination of Zhinong in view of He, and further in view of Pan discloses the method of claim 6, wherein the indication of the antenna array configuration for the UE indicates the active antenna array configuration of the UE, (Zhinong, see Para [0043] i.e., the base station may decide or propose to change to one of the antenna configurations and reports (i.e., “indication”) this to the terminal 30). 

Regarding Claim 20, Zhinong discloses an apparatus (see Fig. 1 i.e., UE 10) for wireless communication, comprising: a memory (see Fig. 1 i.e., UE 10 comprises a memory); and at least one processor coupled to the memory (see Fig. 1 i.e., UE 10 & Para [0036]) and configured to: detecting, at a user equipment (UE) (see Fig. 1 i.e., UE 10), an antenna array change condition; (see Fig. 2 i.e., steps 203-205 & Para’s [0019] i.e., Thus, the currently activated antenna array configuration may be continuously monitored, and if a degradation is determined (i.e., “antenna array change condition”), the selection process is triggered, [0020-0021] i.e., The figures of merit may be determined by the terminal and may be communicated between the terminal and the base station such that either the terminal or the base station may trigger the selection process & [0042] i.e., In case in step 203 is determined that the transmission quality has degraded (i.e., “antenna array change condition”), the method 200 is continued in step 205. In step 205 is determined if a trigger event for starting a selection process for selecting an antenna array configuration has occurred. The trigger event evaluated in step 205 may comprise for example the degradation of the figure of merit determined in step 203, a comparison of the current figure of merit with a predetermined threshold value (i.e., “antenna array change condition”)…For example the selection process for selecting an antenna array configuration may be triggered if the current figure of merit is below a certain predefined threshold value (i.e., “antenna array change condition”))

transmitting, from the UE (see Fig. 1 i.e., UE 10), a request for an antenna array configuration in response to the detecting; (see Para’s [0037] i.e., the plurality of different antenna array configurations may comprise a first antenna array configuration 32 and a second antenna array configuration 33 included in the terminal & [0042-0043] i.e., Additionally or as an alternative, the terminal 30 may request the base station to enable a change the current antenna array configuration)

and receiving, from a base station (see Fig. 1, base station 20), an indication of an antenna array configuration for the UE, (see Para [0043] i.e., the base station may decide or propose to change to one of the antenna configurations and reports (i.e., “indication”) this to the terminal 30).

While Zhinong discloses transmitting a request for a changed antenna array configuration in response to detecting an antenna array change condition (see Para’s [0042-0043]) Zhinong does not disclose performing beam training for the antenna array configuration. However the claim feature would be rendered obvious in view of He et al. US (2019/0150003).

He discloses performing beam training for a changed antenna array configuration (see Fig. 10B & Para’s [0008-0009] i.e., new configuration for the one or more antennas based on performance level change, [0033] i.e., updating the phased array antenna configuration, [0060-0061] i.e., During beamforming training, a sequence of training symbols/frames using a sector sweep (beam sweep over different directions) provides the necessary signals to allow each device to determine appropriate antenna system settings for both transmission and reception. After the successful completion of beamforming training, a communication (e.g., millimeter-wave) may be established, [0083], [0092] i.e., changes in the UE 110 environment will trigger a change in the antenna configuration (i.e., re-configured “antenna array configuration”), [0094] i.e., Changes in the UE’s 110 environment may therefore result in or trigger a change of the phased array antenna configuration (or re-configuration), [0100] i.e., The UE 110 will use all available beam (covering all intended directions) to receive the training beams and report the received training beams ID of the beams having the strongest signal back to gNB 202…Upon receipt of the training beams, the UE 110 will report the training beam having the best quality (strongest signal)…After the UE 110 reports the best quality beams back to the gNB 202, the gNB 202 may begin to transmit using the best quality beams when sending signals to UE 110, and the UE 110 may begin to receive using the corresponding beam (i.e., “beam training”) & [0107] i.e., Based on the determined environment, the UE 110 selects and configures a pattern of the phased array antennas at 1012 (i.e., re-configured “antenna array configuration”). Subsequently, a sequence of training beams is received from the gNB 202 on the selected phased array antennas (i.e., re-configured “antenna array configuration”) and the training beams with the strongest signal are reported back to the gNB 202 at 1014 (i.e., “beam training”))

in response to detecting, at a user equipment (UE), an antenna array change condition (see Fig. 10B, step 1010 i.e., Determine environment of UE based on sensor information (i.e., determined environment triggers an “antenna array change condition”) & Para’s [00008-0009] i.e., performance level change may trigger an “antenna array change condition”, [0083], [0092] i.e., changes in the UE 110 environment will trigger a change in the antenna configuration (i.e., re-configured “antenna array configuration”), [0094] i.e., Changes in the UE’s 110 environment may therefore result in or trigger a change of the phased array antenna configuration (or re-configuration), [0100], & [0107] i.e., Based on the determined environment, the UE 110 selects and configures a pattern of the phased array antennas at 1012 (i.e., re-configured “antenna array configuration”). Subsequently, a sequence of training beams is received from the gNB 202 on the selected phased array antennas (i.e., re-configured “antenna array configuration”) and the training beams with the strongest signal are reported back to the gNB 202 at 1014 (i.e., “beam training”). In one embodiment, the information provided by the sensors identifies which of the phased array antennas on the UE 110 are blocked such that the performance level (e.g., signal quality) falls below a threshold)

(He suggests during beamforming training, a sequence of training/symbols frames using a sector sweep (beam sweep over different directions) provides the necessary signals to allow each device to determine appropriate antenna system settings for both transmission and reception (see Para [0060]) and for selecting beams having the best signal quality for sending and receiving signals between the UE and the base station via the antenna array configuration (see Para’s [0100] & [0107]).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the changed antenna array configuration requested by the UE as disclosed in the teachings of Zhinong to perform beam training for the changed or re-configured antenna array configuration as disclosed in the teachings of He because the motivation lies in He that beamforming training allows each device to determine appropriate antenna system settings for both transmission and reception and for selecting beams having the best signal quality for sending and receiving signals between the UE and the base station via the changed or re-configured antenna array configuration. 

While the combination of Zhinong in view of He discloses the UE transmitting a request for an antenna array configuration (Zhinong, see Para [0043] i.e., the terminal 30 may request the base station to enable a change the current antenna array configuration), the combination of Zhinong in view of He does not disclose the UE transmitting a request for beam training. However the claim feature would be rendered obvious in view of Pan et al. WO (2018/129300).

Pan discloses the UE transmitting a request for beam training for an antenna array configuration (see Fig. 2 & Para’s [0087-0089] i.e., Multi-antenna transmission and beamforming may be implemented, [0090-0091] i.e., antenna model for a TRP and/or a WTRU, [0093] i.e., A large-scale antenna array may be used to achieve high beamforming gain, [0096] i.e., CSI-RS transmitted on one or more antenna ports for beam sweeping (i.e., “beam training”) [0102] i.e., A WTRU-initiated beam recovery request (i.e., “request for beam training”) may be related to beam sweeping. A beam sweeping request (i.e., “request for beam training”) may be sent when beam switching may not be immediately available or performed. A WTRU may initiate beam sweeping before beam switching, [0108-0110], [0116] i.e., For example, a good beam pair obtained from DL beam sweeping may also be used in UL e.g., when a Tx/Rx beam (i.e., changed or re-configured “antenna array configuration”) correspondence holds at both a TRP and a WTRU, [0117-0118] i.e., A beam recovery request such as a beam switching request or a beam sweeping request may be triggered by one or more conditions (e.g., measurements or statistics about a current beam or a beam pair link). These conditions may indicate a beam failure and prompt a WTRU to determine, initiate, and/or transmit a beam recovery request signal, [0140-0144] i.e., A WTRU may send a request for beam sweeping (i.e., “request for beam training”), [0125] i.e., WTRU-initiated beam recovery (e.g., beam switching and/or beam sweeping) may be case dependent. A WTRU may identify and/or indicate a candidate beam or beam pair link (e.g., an alternative beam or beam pair link) for a TRP and/or WTRU to switch to (i.e., changed or re-configured “antenna array configuration”), [0128-0129] i.e., A beam pair link set may be re-established and/or updated (i.e., changed or re-configured “antenna array configuration”) & [0216])

in response to detecting an antenna array change condition (see Para’s [0106] i.e., Beam switching may be performed in a variety of cases for DL and UL transmission (i.e., Beam switching changes the antenna array configuration). For example, in a DL transmission scenario, a WTRU may not decode a DL signal successfully when one or more current beams (e.g., all current beams) are no longer good (e.g., quality of the beams are below a threshold) (i.e., “antenna array change condition”). The degradation of the beam quality may be due to WTRU movement, blockage, and rotation, etc., [0117] i.e., beam switching may be triggered (i.e., “antenna array change condition”)…The triggering may be based on one or more measurements or statistics associated with one or more beam pair links. The triggering may be based on other conditions described herein (e.g., all serving beams failed) (i.e., “antenna array change condition”), [0118] i.e., beam failure which prompts the WTRU to transmit a beam recovery request signal (i.e., “antenna array change condition”)) 

Pan suggests beam switching is performed for obtaining a good beam pair link from beam sweeping for achieving beam recovery (see Para’s [0116-0118] i.e., new beam pair links that satisfy certain beam quality requirements (e.g., beam quality is above a threshold) , [0125] i.e., candidate beam pair link for a TRP and/or WTRU to switch to, [0128-0129] i.e., A beam pair link set may be re-established and/or updated (i.e., changed or re-configured “antenna array configuration”))

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the request for the antenna array configuration transmitted by the UE as disclosed in Zhinong in view of He to be a request for beam training for the antenna array configuration based on the teachings of Pan who discloses a UE transmitting a request for beam training for an antenna array configuration because the motivation lies in Pan  that beam switching is performed for obtaining a good beam pair link from beam sweeping for achieving efficient beam recovery from beam pair link failure. 

Regarding Claim 25, the combination of Zhinong in view of He, and further in view of Pan discloses the apparatus of claim 20, wherein the request for beam training includes a request to change an active antenna array configuration of the UE to a requested antenna array configuration.  (Zhinong, see Para [0043] i.e., Additionally or as an alternative, the terminal 30 may request the base station to enable a change the current antenna array configuration).

Regarding Claim 30, the combination of Zhinong in view of He, further in view of Pan, discloses the apparatus of claim 25, but does not disclose wherein the indication of the antenna array configuration for the UE indicates the active antenna array configuration of the UE. However the claim feature would be rendered obvious in view of Zhinong.  
Zhinong discloses based on the terminal request, the base station 20 transmits pilot signals which enable the terminal 30 to assess some or more of the supported antenna array configurations (see Para [0043]).

Zhinong further discloses that the base station 20 may decide or propose to change to one of the antenna configurations and reports this to the terminal (see Para [0043]).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the teachings of Zhinong in view of He, further in view of Pan to send the indication of the antenna array configuration for the UE that is a current active antenna array configuration based on the teachings of Zhinong who discloses the base station may decide to send one of the antenna configurations because the motivation lies in Zhinong that the base station may decide or propose to change to one of the antenna configurations which is reported to the terminal which may include the current active antenna array configuration if it is decided not to change the antenna configurations. 

Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhinong et al. US (2019/0007121) in view of He et al. US (2019/0150003), and further in view of Pan et al. WO (2018/129300) as applied to claims 1 and 20 above, and further in view of Rajagopal et al. US (2013/0315321). 

Regarding Claims 2 and 21, the combination of Zhinong in view of He, and further in view of Pan discloses the method and apparatus of claims 1 and 20, including determining a changed antenna array configuration that is better in response to detecting an antenna array change condition, (Zhinong, see Para’s [0042-0046]), the combination of Zhinong in view of He, and further in view of Pan does not disclose wherein the antenna array change condition is based on an angular spread of dominant and sub-dominant clusters in a channel between the base station and the UE. However the claim feature would be rendered obvious in view of Rajagopal et al. US (2013/0315321). 

Rajagopal discloses an antenna array configuration (see Fig. 5 i.e., antenna array 501 for the BS 101 and the antenna array 502 for the MS 102) uses an angular spread of dominant and sub-dominant clusters in a channel between the base station and the UE, (see Fig. 5 & Para [0057] i.e., The design of the mmWave communication system requires a deeper understanding of the spatial channel model to understand the impact of beamforming on the system. FIG. 5 is a diagrammatic depiction of an exemplary mmWave spatial channel. The channel 500 as depicted represents typical spatial channel models such as those used in the Spatial Channel Model (SCM) and the WiGig 60 GHz channel models. The antenna array 501 for the BS 101 and the antenna array 502 for the MS 102 have respective array broadside orientations that are typically not aligned. Blockages 503 such as buildings may be located along the LOS between the two arrays 501, 502, and the mobile station may be moving at a vector 504 relative to the base station. Multiple spatial clusters 505, 506 (i.e., “dominant clusters”) are used to model multiple rays between the two arrays 501, 502. Multiple sub-path components within each ray (sub-clusters 507, 508, 509 and 510) (i.e., “sub-dominant clusters”) are used to model time-domain evolution of the channel. Each cluster 505 represents paths between the two arrays 501, 502, with a respective transmission (Tx) cluster angular spread 511 and a respective reception (Rx) cluster angular spread 512. Each sub-cluster 507, 508, 509 and 510 represents a group of sub-paths (such as sub-path 513) with a respective Tx sub-cluster angular spread 514 and a respective Rx sub-cluster angular spread 515). 

(Rajagopal suggests beamforming at the Tx or Rx can thus select some of these clusters which offer good communication performance while providing acceptable beamforming gains, minimizing wasted energy in undesirable directions and avoiding interference (see Para [0058])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the antenna array change condition which determines a better antenna array configuration as disclosed in Zhinong in view of He, and further in view of Pan to be based on an angular spread of dominant and sub-dominant clusters in a channel between the base station and the UE used by the antenna array configuration disclosed in  Rajagopal because the motivation lies in Rajagopal that beamforming at the Tx or Rx can thus select some of these clusters which offer good communication performance while providing acceptable beamforming gains, minimizing wasted energy in undesirable directions and avoiding interference for the antenna array configuration. 

Claims 3-4 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhinong et al. US (2019/0007121) in view of He et al. US (2019/0150003), and further in view of Pan et al. WO (2018/129300) as applied to claims 1 and 20 above, and further in view of Elliott et al. US (2021/0091974).

Regarding Claims 3 and 22, the combination of Zhinong in view of He, and further in view of Pan discloses the method and apparatus of claims 1 and 20, but does not disclose wherein the antenna array change condition is based on a power consideration of the UE. However the claim feature would be rendered obvious in view of Elliott et al. US (2021/0091974).

Elliott discloses wherein an antenna array change condition is based on a power consideration of the UE (see Fig. 1 i.e., UE 102), (see Para’s [0016] i.e., The power consumption and the corresponding thermal buildup of high-throughput wireless nodes using phased array antennas may be significant…In some embodiments, a reduction in power consumption can be achieved by reducing a number of active segments in an antenna array (i.e., “antenna array change condition”), [0019], [0026] i.e., large phased array antennas into user devices 102A-102F, [0046], & [0049])

(Elliott suggests reducing a number of transmitting and receiving elements of an antenna array such as to reduce power consumption and thermal buildup for achieving power buildup reduction (see Para [0019])).   

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the antenna array change condition as disclosed in Zhinong in view of He, and further in view of Pan to be based on a power consideration of the UE as disclosed in the teachings of Elliott who discloses wherein an antenna array change condition is based on a power consideration of the UE because the motivation lies in Elliott for reducing a number of transmitting and receiving elements of an antenna array such as to reduce power consumption for achieving power buildup reduction. 

Regarding Claims 4 and 23, the combination of Zhinong in view of He, and further in view of Pan discloses the method and apparatus of claims 1 and 20, but does not disclose wherein the antenna array change condition is based on a thermal consideration of the UE. However the claim feature would be rendered obvious in view of Elliott et al. US (2021/0091974).

Elliott discloses wherein the antenna array change condition is based on a thermal consideration of the UE (see Fig. 1 i.e., UE 102), (see Para’s [0016] i.e., The power consumption and the corresponding thermal buildup of high-throughput wireless nodes using phased array antennas may be significant…In some embodiments, a reduction in power consumption can be achieved by reducing a number of active segments in an antenna array (i.e., “antenna array change condition”), [0019] i.e., reducing a number of transmitting and receiving elements of an antenna array…such as to reduce power consumption and thermal build-up, [0026] i.e., large phased array antennas into user devices 102A-102F, [0046], & [0049]). 

(Elliott suggests reducing a number of transmitting and receiving elements of an antenna array such as to reduce power consumption and thermal buildup for achieving power/thermal buildup reduction (see Para [0019])).   

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the antenna array change condition as disclosed in Zhinong in view of He, and further in view of Pan to be based on a thermal consideration of the UE as disclosed in the teachings of Elliott who discloses wherein an antenna array change condition is based on a thermal consideration of the UE because the motivation lies in Elliott for reducing a number of transmitting and receiving elements of an antenna array such as to reduce power and thermal consumption for achieving power/thermal buildup reduction. 

Claims 5 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhinong et al. US (2019/0007121) in view of He et al. US (2019/0150003), and further in view of Pan et al. WO (2018/129300) as applied to claims 1 and 20 above, and further in view of Rangan et al. US (2016/0302146). 

Regarding Claims 5 and 24, the combination of Zhinong in view of He, and further in view of Pan discloses the method and apparatus of claims 1 and 20, but does not disclose wherein the antenna array change condition is based on support for additional radio-frequency chains utilizing a hybrid beamforming architecture. However the claim feature would be rendered obvious in view of Rangan et al. US (2016/0302146).

Rangan discloses wherein the antenna array change condition is based on support for additional radio-frequency chains (see Para [0068] i.e., For example, exemplary embodiments can be configured to oversample spatially, using more antenna elements than would be required by a Nyquist criterion for a particular spatial resolution, antenna gain, and/or directivity…Moreover, although the above exemplary techniques are related to two-dimensional arrays, exemplary embodiments can also be applied to spatial oversampling with three-dimensional arrays. Such exemplary embodiments can utilize additional receiver chains and/or circuitry in conjunction with the additional antenna elements) utilizing a hybrid beamforming architecture (see Para [0037] i.e., hybrid beamforming architecture supported)

(Rangan suggests using more antenna elements than would be required for achieving a particular spatial resolution, antenna gain, and/or directivity, (see Para [0068])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the antenna array change condition as disclosed in Zhinong in view of He, and further in view of Pan to be based on support for additional radio-frequency chains as disclosed in the teachings of Rangan because the motivation lies in Rangan for using more antenna elements than would be required for achieving a particular spatial resolution, antenna gain, and/or directivity. 

Claims 7 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhinong et al. US (2019/0007121) in view of He et al. US (2019/0150003), and further in view of Pan et al. WO (2018/129300) as applied to claims 6 and 25 above, and further in view of Zhu et al. US (2016/0065290)

Regarding Claims 7 and 26, the combination of Zhinong in view of He, and further in view of Pan discloses the method and apparatus of claims 6 and 25, discloses the request for beam training for the antenna array configuration (Pan, see Para’s [0102] & [0117-0118]), but does not disclose wherein the request includes an indication of beam weights to use with the requested antenna array configuration. However the claim feature would be rendered obvious in view of Zhu et al. US (2016/0065290).

Zhu discloses an indication of beam weights to use with the requested antenna array configuration is transmitted from the UE to the base station (see Para’s [0033] i.e., Fig. 6 illustrates different antenna array configurations 648a, 648b, and 648c…In one embodiment an eNB can adjust antenna array configurations by changing the number of antenna ports or beam weights based on a feedback report from one or more UEs, [0037] i.e., an eNB may limit a UE to generate beamforming or weight feedbacks for a designated number of antennas, [0045-0046] i.e., the UE can feedback the beamforming weight index and RSRP of a preferred beam).

(Zhu suggests the eNB can adjust antenna array configurations by changing the number of antenna ports or beam weights based on a feedback report from one or more UEs for selecting an optimized beam configuration, (see Para’s [0031] & [0037])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the request for beam training for the antenna array configuration as disclosed in Zhinong in view of He, and further in view of Pan to include an indication of beam weights to use with the requested antenna array configuration based on the teachings of Zhu who discloses an indication of beam weights to use with the requested antenna array configuration is transmitted from the UE to the base station because the motivation lies in Zhu that the eNB can adjust antenna array configurations by changing the number of antenna ports or beam weights based on a feedback report from one or more UEs for selecting an optimized beam configuration. 

Claims 8 and 27 is rejected under 35 U.S.C. 103 as being unpatentable over Zhinong et al. US (2019/0007121) in view of He et al. US (2019/0150003), further in view of Pan et al. WO (2018/129300), further in view of Zhu et al. US (2016/0065290) as applied to claim 7 above, and further in view of Chapman et al. US (2020/0021349). 

Regarding Claims 8 and 27, the combination of Zhinong in view of He, further in view of Pan, and further in view of Zhu, discloses the method and apparatus of claims 7 and 26, but does not disclose wherein the indication of beam weights is a pointer to an analog beamforming codebook index. However the claim feature would be rendered obvious in view of Chapman et al. US (2020/0021349). 

Chapman discloses wherein an indication of beam weights is a pointer to an analog beamforming codebook index (see Para [0027] i.e., The 3GPP specifications include a number of methods for generating precoding weights. A commonly used method is codebook based precoding, in which a standardized codebook consists of sets of beamforming weights. Each codebook entry comprises a set of weights that can generate a beam. One of the codebook entries is selected, according to feedback from the UE). 

(Chapman suggests one of the codebook entries is selected according to feedback from the UEs for applying the correct set of beam weights, (see Para [0027])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the indication of beam weights received from the UE as disclosed in Zhinong in view of He, further in view of Pan, and further in view of Zhu to be a pointer to an analog beamforming codebook index as disclosed in Chapman who discloses wherein an indication of beam weights is a pointer to an analog beamforming codebook index because the motivation lies in Chapman that one of the codebook entries is selected according to feedback from the UEs for applying the correct set of beam weights by the base station. 
Claims 9-10 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhinong et al. US (2019/0007121) in view of He et al. US (2019/0150003), further in view of Pan et al. WO (2018/129300) as applied to claim 6 above, and further in view of Na et al. US (2019/0199492). 

Regarding Claims 9 and 28, the combination of Zhinong in view of He, and further in view of Pan discloses the method and apparatus of claims 6 and 25, including wherein the indication of the antenna array configuration for the UE indicates the requested antenna array configuration (Zhinong, see Para [0043]), but does not disclose the indication further indicates a number of reference signals to use for beam training with the requested antenna array configuration. However the claim feature would be rendered obvious in view of Na et al. US (2019/00199492). 

Na discloses configuration indication information transmitted from the base station to the UE indicates a number of reference signals to use for beam training for an antenna array configuration (see Para’s [0020], [0059] i.e., In step S702, antenna ports in the antenna array of the base station needing to be detected is determined according to the received aggregation configuration information. According to an example of the present invention, initial antenna ports corresponding to the CSI-RS initial resource configurations may be determined according to resource configuration information about the CSI-RS initial resource configurations. Then, the antenna ports in the antenna array needing to be detected is obtained according to the determined initial antenna ports, the total number of the aggregated CSI-RS initial resource configurations, the number of the CSI-RS initial resource configurations included in the first part of resource configuration of the CSI-RS aggregation resource configuration & [0074] i.e., the number of CSI-RS initial resource configurations)

(Na suggests antenna ports in the antenna array of the base station needing to be detected is determined by the UE according to received aggregation configuration information (see Para [0059])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the indication of the antenna array configuration for the UE which indicates the requested antenna array configuration as disclosed in Zhinong in view of He, and further in view of Pan to indicate a number of reference signals to use for beam training for the antenna array configuration as disclosed in the teachings of Na because the motivation lies in Na that the antenna ports in the antenna array of the base station needing to be detected is determined by the UE according to received aggregation configuration information for determining the antenna array configuration.  

Regarding Claims 10 and 29, the combination of Zhinong in view of Pan, and further in view of Na discloses the method and apparatus of claims 9 and 28, including transmitting a set of RSRPS to the base station (Pan, see Para [0119], [0203], & [0226]) but does not disclose the claim features of further comprising: configuring an antenna array of the UE based on the requested antenna array configuration to activate a reconfigured active antenna array configuration; training the reconfigured active antenna array configuration based on the number of reference signals; and transmitting a set of reference signal received powers (RSRPs) and associated beam indices to the base station. However the claim features would be rendered obvious in view of He et al. US (2019/0150003). 

He discloses configuring an antenna array of the UE based on the requested antenna array configuration to activate a reconfigured active antenna array configuration; (see Fig. 10B & Para’s [0008-0009] i.e., new configuration for the one or more antennas based on performance level change, [0033] i.e., updating the phased array antenna configuration, [0060-0061] i.e., During beamforming training, a sequence of training symbols/frames using a sector sweep (beam sweep over different directions) provides the necessary signals to allow each device to determine appropriate antenna system settings for both transmission and reception. After the successful completion of beamforming training, a communication (e.g., millimeter-wave) may be established, [0083], [0092] i.e., changes in the UE 110 environment will trigger a change in the antenna configuration (i.e., re-configured “antenna array configuration”), [0094] i.e., Changes in the UE’s 110 environment may therefore result in or trigger a change of the phased array antenna configuration (or re-configuration),)

training the reconfigured active antenna array configuration based on the number of reference signals; (see Para [0060] i.e., during beamforming training, a sequence of training symbols/frames using a sector sweep provides the necessary signals to allow each device to determine appropriate antenna system settings, [0100] i.e., training beams is sent to the UE from the gNB & [0107] i.e., Based on the determined environment, the UE 110 selects and configures a pattern of the phased array antennas at 1012 (i.e., re-configured “antenna array configuration”). Subsequently, a sequence of training beams is received from the gNB 202 on the selected phased array antennas (i.e., re-configured “antenna array configuration”) and the training beams with the strongest signal are reported back to the gNB 202 at 1014 (i.e., “beam training”)). 

and transmitting a set of reference signal received powers (RSRPs) and associated beam indices to the base station (see Para [0100] i.e., The UE 110 will use all available beam (covering all intended directions) to receive the training beams and report the received training beams ID of the beams having the strongest signal back to gNB 202…Upon receipt of the training beams, the UE 110 will report the training beam having the best quality (strongest signal)…After the UE 110 reports the best quality beams back to the gNB 202, the gNB 202 may begin to transmit using the best quality beams when sending signals to UE 110, and the UE 110 may begin to receive using the corresponding beam (i.e., “beam training”) & [0107] i.e., Based on the determined environment, the UE 110 selects and configures a pattern of the phased array antennas at 1012 (i.e., re-configured “antenna array configuration”). Subsequently, a sequence of training beams is received from the gNB 202 on the selected phased array antennas (i.e., re-configured “antenna array configuration”) and the training beams with the strongest signal are reported back to the gNB 202 at 1014 (i.e., “beam training”)). 

(He suggests during beamforming training, a sequence of training/symbols frames using a sector sweep (beam sweep over different directions) provides the necessary signals to allow each device to determine appropriate antenna system settings for both transmission and reception (see Para [0060]) and for selecting beams having the best signal quality for sending and receiving signals between the UE and the base station via the antenna array configuration (see Para’s [0100] & [0107]).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the re-configured antenna array configuration requested by the UE as disclosed in the teachings of Zhinong in view of Pan, and further in view of Na to perform beam training for the re-configured antenna array configuration as disclosed in the teachings of He because the motivation lies in He that beamforming training allows each device to determine appropriate antenna system settings for both transmission and reception and for selecting beams having the best signal quality for sending and receiving signals between the UE and the base station via the changed or re-configured antenna array configuration. 

Claims 12, 19, 31, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Zhinong et al. US (2019/0007121) in view of He et al. US (2019/0150003), further in view of Pan et al. WO (2018/129300) and further in view of Kang et al. US (2015/0230102).  

Regarding Claim 12, Zhinong discloses a method of wireless communication, comprising: receiving, at a base station from a user equipment (UE) (see Fig. 1 i.e., UE 10), a request for a requested antenna array configuration; (see Para’s [0037] i.e., the plurality of different antenna array configurations may comprise a first antenna array configuration 32 and a second antenna array configuration 33 included in the terminal & [0042-0043] i.e., Additionally or as an alternative, the terminal 30 may request the base station to enable a change the current antenna array configuration)

determining whether to grant or deny the requested antenna array configuration; see Para [0043] i.e., the base station may decide or propose to change to one of the antenna configurations and reports (i.e., “indication”) this to the terminal 30).

and transmitting, from the base station (see Fig. 1, base station 20), an indication of an antenna array configuration for the UE, (see Para [0043] i.e., the base station may decide or propose to change to one of the antenna configurations and reports (i.e., “indication”) this to the terminal 30).

While Zhinong discloses transmitting a request for a requested antenna array configuration (see Para’s [0042-0043]) Zhinong does not disclose performing beam training for the antenna array configuration. However the claim feature would be rendered obvious in view of He et al. US (2019/0150003).

He discloses performing beam training for a changed antenna array configuration (see Fig. 10B & Para’s [0008-0009] i.e., new configuration for the one or more antennas based on performance level change, [0033] i.e., updating the phased array antenna configuration, [0060-0061] i.e., During beamforming training, a sequence of training symbols/frames using a sector sweep (beam sweep over different directions) provides the necessary signals to allow each device to determine appropriate antenna system settings for both transmission and reception. After the successful completion of beamforming training, a communication (e.g., millimeter-wave) may be established, [0083], [0092] i.e., changes in the UE 110 environment will trigger a change in the antenna configuration (i.e., re-configured “antenna array configuration”), [0094] i.e., Changes in the UE’s 110 environment may therefore result in or trigger a change of the phased array antenna configuration (or re-configuration), [0100] i.e., The UE 110 will use all available beam (covering all intended directions) to receive the training beams and report the received training beams ID of the beams having the strongest signal back to gNB 202…Upon receipt of the training beams, the UE 110 will report the training beam having the best quality (strongest signal)…After the UE 110 reports the best quality beams back to the gNB 202, the gNB 202 may begin to transmit using the best quality beams when sending signals to UE 110, and the UE 110 may begin to receive using the corresponding beam (i.e., “beam training”) & [0107] i.e., Based on the determined environment, the UE 110 selects and configures a pattern of the phased array antennas at 1012 (i.e., re-configured “antenna array configuration”). Subsequently, a sequence of training beams is received from the gNB 202 on the selected phased array antennas (i.e., re-configured “antenna array configuration”) and the training beams with the strongest signal are reported back to the gNB 202 at 1014 (i.e., “beam training”))

(He suggests during beamforming training, a sequence of training/symbols frames using a sector sweep (beam sweep over different directions) provides the necessary signals to allow each device to determine appropriate antenna system settings for both transmission and reception (see Para [0060]) and for selecting beams having the best signal quality for sending and receiving signals between the UE and the base station via the antenna array configuration (see Para’s [0100] & [0107]).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the requested antenna array configuration requested by the UE as disclosed in the teachings of Zhinong to perform beam training for the requested or re-configured antenna array configuration as disclosed in the teachings of He because the motivation lies in He that beamforming training allows each device to determine appropriate antenna system settings for both transmission and reception and for selecting beams having the best signal quality for sending and receiving signals between the UE and the base station via the changed or re-configured antenna array configuration. 

While the combination of Zhinong in view of He discloses the UE transmitting a request for the requested antenna array configuration (Zhinong, see Para [0043] i.e., the terminal 30 may request the base station to enable a change the current antenna array configuration), the combination of Zhinong in view of He does not disclose receiving a request for beam training from the UE. However the claim feature would be rendered obvious in view of Pan et al. WO (2018/129300).

Pan discloses receiving a request for beam training for an antenna array configuration from a UE (see Fig. 2 & Para’s [0087-0089] i.e., Multi-antenna transmission and beamforming may be implemented, [0090-0091] i.e., antenna model for a TRP and/or a WTRU, [0093] i.e., A large-scale antenna array may be used to achieve high beamforming gain, [0096] i.e., CSI-RS transmitted on one or more antenna ports for beam sweeping (i.e., “beam training”) [0102] i.e., A WTRU-initiated beam recovery request (i.e., “request for beam training”) may be related to beam sweeping. A beam sweeping request (i.e., “request for beam training”) may be sent when beam switching may not be immediately available or performed. A WTRU may initiate beam sweeping before beam switching, [0108-0110], [0116] i.e., For example, a good beam pair obtained from DL beam sweeping may also be used in UL e.g., when a Tx/Rx beam (i.e., changed or re-configured “antenna array configuration”) correspondence holds at both a TRP and a WTRU, [0117-0118] i.e., A beam recovery request such as a beam switching request or a beam sweeping request may be triggered by one or more conditions (e.g., measurements or statistics about a current beam or a beam pair link). These conditions may indicate a beam failure and prompt a WTRU to determine, initiate, and/or transmit a beam recovery request signal, [0140-0144] i.e., A WTRU may send a request for beam sweeping (i.e., “request for beam training”), [0125] i.e., WTRU-initiated beam recovery (e.g., beam switching and/or beam sweeping) may be case dependent. A WTRU may identify and/or indicate a candidate beam or beam pair link (e.g., an alternative beam or beam pair link) for a TRP and/or WTRU to switch to (i.e., changed or re-configured “antenna array configuration”), [0128-0129] i.e., A beam pair link set may be re-established and/or updated (i.e., changed or re-configured “antenna array configuration”) & [0216])

Pan suggests beam switching is performed for obtaining a good beam pair link from beam sweeping for achieving beam recovery (see Para’s [0116-0118] i.e., new beam pair links that satisfy certain beam quality requirements (e.g., beam quality is above a threshold) , [0125] i.e., candidate beam pair link for a TRP and/or WTRU to switch to, [0128-0129] i.e., A beam pair link set may be re-established and/or updated (i.e., changed or re-configured “antenna array configuration”))

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the request for the requested antenna array configuration received from the UE as disclosed in Zhinong in view of He to be a request for beam training for the requested antenna array configuration based on the teachings of Pan who discloses receiving a request for beam training for an antenna array configuration from a UE because the motivation lies in Pan that beam switching is performed for obtaining a good beam pair link from beam sweeping for achieving efficient beam recovery from beam pair link failure. 

The combination of Zhinong in view of He, and further in view of Pan does not disclose the claim feature of determining whether to grant or deny the requested antenna array configuration. However the claim feature would be rendered obvious in view of Kang et al. US (2015/0230102).  

Kang discloses determining by a base station whether to grant or deny a requested antenna array configuration (see Para’s [0007] i.e., the terminal transmitting an antenna reconfiguration request to a base station; the terminal receiving, from the base station, information indicating whether the antenna reconfiguration request is authorized…the information indicating whether the antenna reconfiguration request is authorized indicates authorization of the antenna reconfiguration request & [0154] i.e., the eNB can authorize the antenna information reconfiguration request of the UE in step S1220. Otherwise, the eNB may reject the antenna information reconfiguration request of the UE. For example, the eNB can authorize or reject the antenna information reconfiguration request of the UE in consideration of resource allocation state of the UE, the influence of other UEs and the like, [0162], & [0174]).

(Kang suggests the eNB can authorize or reject the antenna information reconfiguration request of the UE in consideration of resource allocation state of the UE, the influence on other UEs and the like (see Para [0154]) and providing a signaling method for reconfiguring antenna information between a base station and a UE rapidly and efficiently in adaptive application of an antenna virtualization pattern of the UE in consideration of a movement state and/or a communication state of the UE (see Para [0024])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the base station which receives the requested antenna array configuration disclosed in Zhinong in view of He, and further in view of Pan to determine whether to grant or deny the requested antenna array configuration as disclosed in the teachings of Kang because the motivation lies in Kang that the eNB can authorize or reject the antenna information reconfiguration request of the UE in consideration of resource allocation state of the UE, the influence on other UEs and for providing a signaling method for reconfiguring antenna information between a base station and a UE rapidly and efficiently. 

Regarding Claims 19 and 38, the combination of Zhinong in view of He, further in view of Pan, and further in view of Kang discloses the method and apparatus of claims 12 and 31, including the determination to deny the requested antenna array configuration (Kang, see Para [0154]), but does not disclose the claim feature of wherein the indication of the antenna array configuration for the UE indicates a current active antenna array configuration in response to denying the request. However the claim feature would be rendered obvious in view of Zhinong.  

Zhinong discloses based on the terminal request, the base station 20 transmits pilot signals which enable the terminal 30 to assess some or more of the supported antenna array configurations (see Para [0043]).

Zhinong further discloses that the base station 20 may decide or propose to change to one of the antenna configurations and reports this to the terminal (see Para [0043]).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date that in response to the determination to deny the requested antenna array configuration as disclosed in He in view of Pan, and further in view of Kang for the teachings of Zhinong to send the indication of the antenna array configuration for the UE that is a current active antenna array configuration because the motivation lies in Zhinong that the base station 20 may decide or propose to change to one of the antenna configurations which is reported to the terminal which may include the current active antenna array configuration if it is decided not to change the antenna configurations. 

Regarding Claim 31, Zhinong discloses an apparatus (see Fig. 1, base station 20) for wireless communication, comprising: a memory (see Fig. 1 i.e., base station 20 comprises a memory & Para [0035]); and at least one processor coupled to the memory (see Fig. 1 i.e., base station 20 comprises a processor & Para [0035]); and configured to: receive, at a base station from a user equipment (UE) (see Fig. 1 i.e., UE 10), a request for a requested antenna array configuration; (see Para’s [0037] i.e., the plurality of different antenna array configurations may comprise a first antenna array configuration 32 and a second antenna array configuration 33 included in the terminal & [0042-0043] i.e., Additionally or as an alternative, the terminal 30 may request the base station to enable a change the current antenna array configuration)

determine whether to grant or deny the requested antenna array configuration of the UE; see Para [0043] i.e., the base station may decide or propose to change to one of the antenna configurations and reports (i.e., “indication”) this to the terminal 30).

and transmit, from the base station (see Fig. 1, base station 20), an indication of an antenna array configuration for the UE, (see Para [0043] i.e., the base station may decide or propose to change to one of the antenna configurations and reports (i.e., “indication”) this to the terminal 30).

While Zhinong discloses transmitting a request for a requested antenna array configuration (see Para’s [0042-0043]) Zhinong does not disclose performing beam training for the antenna array configuration. However the claim feature would be rendered obvious in view of He et al. US (2019/0150003).

He discloses performing beam training for a changed antenna array configuration (see Fig. 10B & Para’s [0008-0009] i.e., new configuration for the one or more antennas based on performance level change, [0033] i.e., updating the phased array antenna configuration, [0060-0061] i.e., During beamforming training, a sequence of training symbols/frames using a sector sweep (beam sweep over different directions) provides the necessary signals to allow each device to determine appropriate antenna system settings for both transmission and reception. After the successful completion of beamforming training, a communication (e.g., millimeter-wave) may be established, [0083], [0092] i.e., changes in the UE 110 environment will trigger a change in the antenna configuration (i.e., re-configured “antenna array configuration”), [0094] i.e., Changes in the UE’s 110 environment may therefore result in or trigger a change of the phased array antenna configuration (or re-configuration), [0100] i.e., The UE 110 will use all available beam (covering all intended directions) to receive the training beams and report the received training beams ID of the beams having the strongest signal back to gNB 202…Upon receipt of the training beams, the UE 110 will report the training beam having the best quality (strongest signal)…After the UE 110 reports the best quality beams back to the gNB 202, the gNB 202 may begin to transmit using the best quality beams when sending signals to UE 110, and the UE 110 may begin to receive using the corresponding beam (i.e., “beam training”) & [0107] i.e., Based on the determined environment, the UE 110 selects and configures a pattern of the phased array antennas at 1012 (i.e., re-configured “antenna array configuration”). Subsequently, a sequence of training beams is received from the gNB 202 on the selected phased array antennas (i.e., re-configured “antenna array configuration”) and the training beams with the strongest signal are reported back to the gNB 202 at 1014 (i.e., “beam training”))

(He suggests during beamforming training, a sequence of training/symbols frames using a sector sweep (beam sweep over different directions) provides the necessary signals to allow each device to determine appropriate antenna system settings for both transmission and reception (see Para [0060]) and for selecting beams having the best signal quality for sending and receiving signals between the UE and the base station via the antenna array configuration (see Para’s [0100] & [0107]).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the requested antenna array configuration requested by the UE as disclosed in the teachings of Zhinong to perform beam training for the requested or re-configured antenna array configuration as disclosed in the teachings of He because the motivation lies in He that beamforming training allows each device to determine appropriate antenna system settings for both transmission and reception and for selecting beams having the best signal quality for sending and receiving signals between the UE and the base station via the changed or re-configured antenna array configuration. 

While the combination of Zhinong in view of He discloses the UE transmitting a request for the requested antenna array configuration (Zhinong, see Para [0043] i.e., the terminal 30 may request the base station to enable a change the current antenna array configuration), the combination of Zhinong in view of He does not disclose receiving a request for beam training from the UE. However the claim feature would be rendered obvious in view of Pan et al. WO (2018/129300).

Pan discloses receiving a request for beam training for an antenna array configuration from a UE (see Fig. 2 & Para’s [0087-0089] i.e., Multi-antenna transmission and beamforming may be implemented, [0090-0091] i.e., antenna model for a TRP and/or a WTRU, [0093] i.e., A large-scale antenna array may be used to achieve high beamforming gain, [0096] i.e., CSI-RS transmitted on one or more antenna ports for beam sweeping (i.e., “beam training”) [0102] i.e., A WTRU-initiated beam recovery request (i.e., “request for beam training”) may be related to beam sweeping. A beam sweeping request (i.e., “request for beam training”) may be sent when beam switching may not be immediately available or performed. A WTRU may initiate beam sweeping before beam switching, [0108-0110], [0116] i.e., For example, a good beam pair obtained from DL beam sweeping may also be used in UL e.g., when a Tx/Rx beam (i.e., changed or re-configured “antenna array configuration”) correspondence holds at both a TRP and a WTRU, [0117-0118] i.e., A beam recovery request such as a beam switching request or a beam sweeping request may be triggered by one or more conditions (e.g., measurements or statistics about a current beam or a beam pair link). These conditions may indicate a beam failure and prompt a WTRU to determine, initiate, and/or transmit a beam recovery request signal, [0140-0144] i.e., A WTRU may send a request for beam sweeping (i.e., “request for beam training”), [0125] i.e., WTRU-initiated beam recovery (e.g., beam switching and/or beam sweeping) may be case dependent. A WTRU may identify and/or indicate a candidate beam or beam pair link (e.g., an alternative beam or beam pair link) for a TRP and/or WTRU to switch to (i.e., changed or re-configured “antenna array configuration”), [0128-0129] i.e., A beam pair link set may be re-established and/or updated (i.e., changed or re-configured “antenna array configuration”) & [0216])

Pan suggests beam switching is performed for obtaining a good beam pair link from beam sweeping for achieving beam recovery (see Para’s [0116-0118] i.e., new beam pair links that satisfy certain beam quality requirements (e.g., beam quality is above a threshold) , [0125] i.e., candidate beam pair link for a TRP and/or WTRU to switch to, [0128-0129] i.e., A beam pair link set may be re-established and/or updated (i.e., changed or re-configured “antenna array configuration”))

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the request for the requested antenna array configuration received from the UE as disclosed in Zhinong in view of He to be a request for beam training for the requested antenna array configuration based on the teachings of Pan who discloses receiving a request for beam training for an antenna array configuration from a UE because the motivation lies in Pan that beam switching is performed for obtaining a good beam pair link from beam sweeping for achieving efficient beam recovery from beam pair link failure. 

The combination of Zhinong in view of He, and further in view of Pan does not disclose the claim feature of determining whether to grant or deny the requested antenna array configuration for the UE. However the claim feature would be rendered obvious in view of Kang et al. US (2015/0230102).  

Kang discloses determining by a base station whether to grant or deny a requested antenna array configuration for the UE (see Para’s [0007] i.e., the terminal transmitting an antenna reconfiguration request to a base station; the terminal receiving, from the base station, information indicating whether the antenna reconfiguration request is authorized…the information indicating whether the antenna reconfiguration request is authorized indicates authorization of the antenna reconfiguration request & [0154] i.e., the eNB can authorize the antenna information reconfiguration request of the UE in step S1220. Otherwise, the eNB may reject the antenna information reconfiguration request of the UE. For example, the eNB can authorize or reject the antenna information reconfiguration request of the UE in consideration of resource allocation state of the UE, the influence of other UEs and the like, [0162], & [0174]).

(Kang suggests the eNB can authorize or reject the antenna information reconfiguration request of the UE in consideration of resource allocation state of the UE, the influence on other UEs and the like (see Para [0154]) and providing a signaling method for reconfiguring antenna information between a base station and a UE rapidly and efficiently in adaptive application of an antenna virtualization pattern of the UE in consideration of a movement state and/or a communication state of the UE (see Para [0024])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the base station which receives the requested antenna array configuration disclosed in Zhinong in view of He, and further in view of Pan to determine whether to grant or deny the requested antenna array configuration as disclosed in the teachings of Kang because the motivation lies in Kang that the eNB can authorize or reject the antenna information reconfiguration request of the UE in consideration of resource allocation state of the UE, the influence on other UEs and for providing a signaling method for reconfiguring antenna information between a base station and a UE rapidly and efficiently. 

Claims 13 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Zhinong et al. US (2019/0007121) in view of He et al. US (2019/0150003), and further in view of Pan et al. WO (2018/129300), and further in view of Kang et al. US (2015/0230102) as applied to claims 12 and 31 above, and further in view of Rangan et al. US (2016/0302146). 

Regarding Claims 13 and 32, the combination of Zhinong in view of He, further in view of Pan, and further in view of Kang discloses the method and apparatus of claims 12 and 31, wherein the request for beam training indicates support for an antenna array configuration (Zhinong, see Para [0043]), but does not disclose the antenna array configuration indicating support for additional radio-frequency chains utilizing a hybrid beamforming architecture. However the claim feature would be rendered obvious in view of Rangan et al. US (2016/0302146).

Rangan discloses wherein the antenna array change configuration supports additional radio-frequency chains (see Para [0068] i.e., For example, exemplary embodiments can be configured to oversample spatially, using more antenna elements than would be required by a Nyquist criterion for a particular spatial resolution, antenna gain, and/or directivity…Moreover, although the above exemplary techniques are related to two-dimensional arrays, exemplary embodiments can also be applied to spatial oversampling with three-dimensional arrays. Such exemplary embodiments can utilize additional receiver chains and/or circuitry in conjunction with the additional antenna elements) utilizing a hybrid beamforming architecture (see Para [0037] i.e., hybrid beamforming architecture supported)

(Rangan suggests using more antenna elements than would be required for achieving a particular spatial resolution, antenna gain, and/or directivity, (see Para [0068])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for request for beam training which indicates support for an antenna array configuration as disclosed in Zhinong in view of He, further in view of Pan, and further in view of Kang to indicate support for additional radio-frequency chains according to the antenna array configuration disclosed in the teachings of Rangan because the motivation lies in Rangan for using more antenna elements than would be required for achieving a particular spatial resolution, antenna gain, and/or directivity. 

Claims 14 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Zhinong et al. US (2019/0007121) in view of He et al. US (2019/0150003), and further in view of Pan et al. WO (2018/129300), and further in view of Kang et al. US (2015/0230102) as applied to claims 12 and 31 above, and further in view of Zhu et al. US (2016/0065290)

Regarding Claims 14 and 33, the combination of Zhinong in view of He, further in view of Pan, and further in view of Kang discloses the method and apparatus of claims 12 and 31, discloses the request for beam training for the antenna array configuration (Pan, see Para’s [0102] & [0117-0118]), but does not disclose wherein the request includes an indication of beam weights to use with the requested antenna array configuration. However the claim feature would be rendered obvious in view of Zhu et al. US (2016/0065290).

Zhu discloses an indication of beam weights to use with the requested antenna array configuration is transmitted from the UE to the base station (see Para’s [0033] i.e., Fig. 6 illustrates different antenna array configurations 648a, 648b, and 648c…In one embodiment an eNB can adjust antenna array configurations by changing the number of antenna ports or beam weights based on a feedback report from one or more UEs, [0037] i.e., an eNB may limit a UE to generate beamforming or weight feedbacks for a designated number of antennas, [0045-0046] i.e., the UE can feedback the beamforming weight index and RSRP of a preferred beam).

(Zhu suggests the eNB can adjust antenna array configurations by changing the number of antenna ports or beam weights based on a feedback report from one or more UEs for selecting an optimized beam configuration, (see Para’s [0031] & [0037])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the request for beam training for the antenna array configuration as disclosed in Zhinong in view of He, further in view of Pan, and further in view of Kang to include an indication of beam weights to use with the requested antenna array configuration based on the teachings of Zhu who discloses an indication of beam weights to use with the requested antenna array configuration is transmitted from the UE to the base station because the motivation lies in Zhu that the eNB can adjust antenna array configurations by changing the number of antenna ports or beam weights based on a feedback report from one or more UEs for selecting an optimized beam configuration. 

Claims 15 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Zhinong et al. US (2019/0007121) in view of He et al. US (2019/0150003), further in view of Pan et al. WO (2018/129300), further in view of Kang et al. US (2015/0230102), and further in view of Zhu et al. US (2016/0065290) as applied to claims 14 and 33 above, and further in view of Chapman et al. US (2020/0021349). 

Regarding Claims 15 and 34, the combination of Zhinong in view of He, further in view of Pan, further in view of Kang, and further in view of Zhu, discloses the method and apparatus of claims 14 and 33, but does not disclose wherein the indication of beam weights is a pointer to an analog beamforming codebook index. However the claim feature would be rendered obvious in view of Chapman et al. US (2020/0021349). 

Chapman discloses wherein an indication of beam weights is a pointer to an analog beamforming codebook index (see Para [0027] i.e., The 3GPP specifications include a number of methods for generating precoding weights. A commonly used method is codebook based precoding, in which a standardized codebook consists of sets of beamforming weights. Each codebook entry comprises a set of weights that can generate a beam. One of the codebook entries is selected, according to feedback from the UE). 

(Chapman suggests one of the codebook entries is selected according to feedback from the UEs for applying the correct set of beam weights, (see Para [0027])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the indication of beam weights received from the UE as disclosed in Zhinong in view of He, further in view of Pan, further in view of Kang,  and further in view of Zhu to be a pointer to an analog beamforming codebook index as disclosed in Chapman who discloses wherein an indication of beam weights is a pointer to an analog beamforming codebook index because the motivation lies in Chapman that one of the codebook entries is selected according to feedback from the UEs for applying the correct set of beam weights by the base station. 

Claims 16-18 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Zhinong et al. US (2019/0007121) in view of He et al. US (2019/0150003), further in view of Pan et al. WO (2018/129300), further in view of Kang et al. US (2015/0230102), as applied to claims 12 and 31 above, and further in view of Na et al. US (2019/0199492). 

Regarding Claims 16 and 35, the combination of Zhinong in view of He, further in view of Pan, and further in view of Kang discloses the method and apparatus of claims 12 and 31, including wherein the indication of the antenna array configuration for the UE indicates the requested antenna array configuration (Zhinong, see Para [0043]), but does not disclose the indication further indicates a number of reference signals to use for beam training with the requested antenna array configuration. However the claim feature would be rendered obvious in view of Na et al. US (2019/0199492). 

Na discloses configuration indication information transmitted from the base station to the UE indicates a number of reference signals to use for beam training for an antenna array configuration (see Para’s [0020], [0059] i.e., In step S702, antenna ports in the antenna array of the base station needing to be detected is determined according to the received aggregation configuration information. According to an example of the present invention, initial antenna ports corresponding to the CSI-RS initial resource configurations may be determined according to resource configuration information about the CSI-RS initial resource configurations. Then, the antenna ports in the antenna array needing to be detected is obtained according to the determined initial antenna ports, the total number of the aggregated CSI-RS initial resource configurations, the number of the CSI-RS initial resource configurations included in the first part of resource configuration of the CSI-RS aggregation resource configuration & [0074] i.e., the number of CSI-RS initial resource configurations)

(Na suggests antenna ports in the antenna array of the base station needing to be detected is determined by the UE according to received aggregation configuration information (see Para [0059])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the indication of the antenna array configuration for the UE which indicates the requested antenna array configuration as disclosed in Zhinong in view of He, further in view of Pan, and further in view of Kang to indicate a number of reference signals to use for beam training for the antenna array configuration as disclosed in the teachings of Na because the motivation lies in Na that the antenna ports in the antenna array of the base station needing to be detected is determined by the UE according to received aggregation configuration information for determining the antenna array configuration.  

Regarding Claims 17 and 36, the combination of Zhinong in view of He, further in view of Pan, further in view of Kang, and further in view of Na discloses the method and apparatus of claims 16 and 35, but does not disclose further comprising transmitting the number of reference signals as a set of contiguous channel state information reference signals (CSI-RS). However the claim feature would be rendered obvious in view of Na et al. US (2019/0199492). 

Na discloses transmitting the number of reference signals as a set of contiguous channel state information reference signals (CSI-RS), (see Para’s [0020] i.e., the base station periodically transmits a CSI-RS to the mobile station, and the mobile station receives the CSI-RS at a time interval indicated by the configuration information). 

(Na suggests antenna ports in the antenna array of the base station needing to be detected is determined by the UE according to received aggregation configuration information (see Para [0059])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the indication of the antenna array configuration for the UE which indicates the requested antenna array configuration as disclosed in Zhinong in view of He, further in view of Pan, and further in view of Kang to indicate the number of reference signals to as a set of contiguous channel state information reference signals (CSI-RS) as disclosed in the teachings of Na because the motivation lies in Na that the antenna ports in the antenna array of the base station needing to be detected is determined by the UE according to received aggregation configuration information for determining the antenna array configuration.  

Regarding Claims 18 and 37, the combination of Zhinong in view of Pan, and further in view of Na discloses the method and apparatus of claims 16 and 35, including receiving a set of RSRPS and associated beams (Pan, see Para [0119], [0203], & [0226]) but does not disclose the claim features of further comprising: receiving a set of reference signal received powers (RSRPs) and associated beam indices from the UE; and selecting a beam from the associated beam indices for transmission to the UE. However the claim features would be rendered obvious in view of He et al. US (2019/0150003). 

He discloses transmitting a set of reference signal received powers (RSRPs) and associated beam indices to the base station (see Para [0100] i.e., The UE 110 will use all available beam (covering all intended directions) to receive the training beams and report the received training beams ID of the beams having the strongest signal back to gNB 202…Upon receipt of the training beams, the UE 110 will report the training beam having the best quality (strongest signal)…After the UE 110 reports the best quality beams back to the gNB 202, the gNB 202 may begin to transmit using the best quality beams when sending signals to UE 110, and the UE 110 may begin to receive using the corresponding beam (i.e., “beam training”) & [0107] i.e., Based on the determined environment, the UE 110 selects and configures a pattern of the phased array antennas at 1012 (i.e., re-configured “antenna array configuration”). Subsequently, a sequence of training beams is received from the gNB 202 on the selected phased array antennas (i.e., re-configured “antenna array configuration”) and the training beams with the strongest signal are reported back to the gNB 202 at 1014 (i.e., “beam training”)). 

and selecting a beam from the associated beam indices for transmission to the UE (see Para’s [0100] & [0107])

 (He suggests during beamforming training, a sequence of training/symbols frames using a sector sweep (beam sweep over different directions) provides the necessary signals to allow each device to determine appropriate antenna system settings for both transmission and reception (see Para [0060]) and for selecting beams having the best signal quality for sending and receiving signals between the UE and the base station via the antenna array configuration (see Para’s [0100] & [0107]).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the re-configured antenna array configuration requested by the UE as disclosed in the teachings of Zhinong in view of Pan, further in view of Kang and further in view of Na to select a beam from the associated beam indices reported to the gNB as disclosed in the teachings of He because the motivation lies in He that beamforming training allows each device to determine appropriate antenna system settings for both transmission and reception and for selecting beams having the best signal quality for sending and receiving signals between the UE and the base station via the changed or re-configured antenna array configuration. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461